Citation Nr: 1111209	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active military service from August 1945 to November 1945, and from October 1950 to November 1951.  He is the recipient of the Purple Heart Medal.  The appellant is the Veteran's spouse and custodian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The record indicates that in June 1977, the Board denied reinstatement of service connection for schizophrenia.  Reopening of the claim was subsequently denied by the Board in February 1983, and by the RO in August 2007.  

The RO has considered the current claim for service connection for PTSD as an original claim, given that the issue of service connection for a psychiatric condition (other than PTSD) is a separate matter.  See Samuels v. West, 11 Vet. App. 433, 436 (1998), citing Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (observing that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, can not be the same claim when it has not been previously considered.  Therefore, the claim on appeal is listed as on the title page.

In an October 2006 decision, the Board denied service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the appeal in May 2008 after submission of a Joint Motion for Remand (Joint Motion) by the parties.  

In May 2009, the Board remanded the case to the RO for further development in accordance with the Court's directives.  In May 2010, the Board again remanded the case because it found that the RO did not adequately comply with the terms of 




its May 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The case has returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record is against a finding that the Veteran has a PTSD diagnosis that is in conformity with DSM-IV.

2.  The Veteran's contention that he currently has a diagnosis of PTSD that is related to his period of military service is not competent evidence. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App.").




The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with 
notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be 
informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).




In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

The VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

This matter was remanded by the Court in May 2008 in part because the parties agreed that a June 2002 pre-adjudication letter was not sufficient to provide pre-adjudication notice to the Veteran of what information was needed to substantiate his claim, instead providing only information as to stressor verification.  

In August 2009, prior to its readjudication of the claim in November 2009, the RO advised the Veteran of what evidence would substantiate the claim; what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the claim.  

Although the August 2009 letter advised the Veteran that he was required to submit new and material evidence to reopen the claim, the Board is presently undertaking review of this appeal as an original claim.  Moreover, VA examinations have been 


conducted by VA since the last final denial of the appeal.  Because the Veteran is not required to submit new and material evidence to obtain a review of the merits of his appeal, and he has had the benefit of extensive development of his claim pursuant to VA's duty to assist, no prejudice presently inures to him.  Bernard v. Brown, 4 Vet.App. 384 (1993).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the August 2009 letter, VA informed the Veteran of the Dingess elements with respect to the claim.

The RO has taken appropriate action to comply with the duty to assist the Veteran   with the development of the claim.  The record includes service treatment records (STRs) and service personnel records, VA outpatient treatment records and private medical records.  VA conducted appropriate medical development of the claim in May 2001, October 2002, September 2009 and August 2010. 

The appellant and the Veteran have not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim.  The Board will proceed with adjudication of the claim based on the evidence currently of record.

III.  Merits Analysis

The Veteran alleges that he has PTSD that was caused by stressors during active duty service in Korea.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the 



preponderance of the competent and probative medical evidence of record is against a finding that the Veteran has PTSD and the claim will be denied.   Although the Veteran clearly served in combat and was wounded as a result of such action, the preponderance of the probative evidence (i.e., factually informed, medically qualified and fully articulated) shows the Veteran does not have PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th edition (DSM-IV).
 
Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

However, a diagnosis of PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to DSM-IV. 38 C.F.R. § 3.304(f).

As the evidence shows that the Veteran has been awarded the Purple Heart Medal for a bayonet wound that he received in action in Korea in February 1951, he has a confirmed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010).  Thus, the claim hinges on whether there is evidence of a medical diagnosis of PTSD, in accordance with DSM-IV that is based on the Veteran's corroborated in-service stressor.  The Board will deny the claim on the basis that the preponderance of the competent and probative evidence of record does not show that the Veteran has a clinical diagnosis of PTSD in accordance with DSM-IV.  

The Veteran's STRs are negative for any pertinent psychiatric abnormalities during his initial period of active military service from August 1945 to November 1945, or upon examination just prior to the second period of active service.  





In February 1951, the Veteran was hospitalized in Korea with a diagnosis of combat exhaustion, dissociative episode.  He was transferred to another hospital and his diagnosis was changed to neurotic depressive reaction, acute, severe.  Examiners also appended to this diagnosis the finding that the disorder was "manifested by . . .  withdrawal, preoccupation with death and destruction an desire to kill prisoners."  It was noted that the Veteran had "severe" stress, as he had five months of combat service in which he apparently experienced the death of a service colleague who was also a life-long friend.  

In March 1951, the Veteran was transferred to Brooke Army Hospital in the Commonwealth of Puerto Rico.  A narrative summary of the hospitalization indicates that apart from the data detailed above, the Veteran had shown "some retardation and withdrawal, but at no time has there been any actually psychotic thinking or behavior."  (Italics added).

The final hospitalization summary indicates that the Veteran  was finally diagnosed with "maladjustment, situational, acute, producing depressive features in an immature personality."  Examiners reported that while hospitalized, the Veteran had been "a very pleasant, cooperative person.  He (had) been going out on pass without difficulty.  The anxiety, nervousness, and mild depression present on admission have disappeared completely."   Examiners also noted that the "degree of incapacity" for both military service and civilian life was "none."  

A review of the post-service VA and private medical evidence of record reflects that the initial documentation of any psychiatric pathology is dated in 1966 - i.e., approximately 15 years after discharge from active duty, when a private physician found the Veteran to have a neurosis which had arisen contemporaneously with a gastrointestinal reaction.  

In May 1966, the Veteran underwent a VA psychiatric evaluation.  Examiners noted that until recently prior to the examination, the Veteran had been employed as a 

deliveryman.  The Veteran reported "tension, a sensation of jerkiness inside the nerves; withdrawal; quivering sensation of the muscles; irritability; (and) aloofness."  

Although mental status evaluation found that the Veteran was "somewhat superficial and vague in his information," he did not appear anxious or depressed.  He was preoccupied with world issues and was noted to have obsessive-compulsive features.  There were noted no referential or paranoid delusions, or auditory or visual hallucinations.  He was diagnosed as having an anxiety reaction in a schizoid personality.     

The Veteran was reexamined in June 1969.  It was noted that the Veteran had been employed until 1962 when he stopped work due to his "mental condition."  The diagnosis was anxiety reaction, chronic, as seen in a schizoid individual.  VA examination in August 1972 reflect that the Veteran was diagnosed with anxiety reaction with many schizoid features.  

The Veteran was first hospitalized at a VA facility in March 1973 and treated for chronic, undifferentiated schizophrenia.  (See VA hospitalization report, dated March to May 1973).  As to his history, the Veteran reported that he had property resolution problems with his neighbors and then had pending litigation against them.  He also reported that he argued frequently with his wife; that he had worked "in accounting" until 1964.  On mental status evaluation, the Veteran apparently displayed periodic hostility to the reviewer (i.e., the Veteran "answers nasty to questions asked"); refused to answer questions or responded with an elaboration on his conflict with his neighbors.  

In June 1973, RO adjudicators requested that mental health care examiners reconcile a previous diagnosis of August 1972 as anxiety reaction with a March 1973 diagnosis of undifferentiated schizophrenia.  The reconciling examiner found that the latter diagnosis was a maturation of the earlier disorder.  



A diagnosis of schizophrenia was confirmed by VA in January 1975; during a VA hospitalization from April to May 1975; by VA examination in July 1979; during VA hospitalization from September to October 1979; and by VA physicians in August 1994, May 1996, November 1997, and May 2002.  

In an April 1975 letter, Angel M. Brignoni, M.D., reported that he had treated the Veteran for over five years for schizophrenia reaction of the chronic undifferentiated type.  Dr. Brignoni stated that the disorder was a maturation process of the previous diagnosis of acute depressive neurosis which had been established in 1951.  

In a May 1982 letter, Raul Correa Grau, M.D., reported that he had treated the Veteran for the first time in August 1975 - 24 years after the Veteran was discharged from active duty.  After reviewing the Veteran's service and post-service history Dr. Grau stated:

"While on military service (the Veteran) was diagnosed with a Neurotic Depressive Reaction, war stress neurosis, then (the Veteran) was diagnosed at (VA) with an Anxiety Reaction dated (June 13, 1969 and August 15, 1972) that is a consequence or continuation of the diagnosis of the Neurotic Depressive Reaction, service connected or a result of the post traumatic disorder of a war stress neurosis due to trauma sufferred (sic) in the Korean War.  Later diagnostic impression was changed on (March 14, 1973 and May 8, 1973) to an Schizophrenic Reaction chronic Undifferentiated Type, erroneously determined by (VA's) psychiatrist that this was not a result of his Neurotic Depressive Reaction, diagnosed while in military service."






Dr. Grau added that the Neurotic Depressive Reaction "should have been best defined as a war(-)stress trauma disorder."  However, he diagnosed the Veteran as having schizophrenic reaction chronic undifferentiated type.  

During the course of an attempt by the Veteran to reestablish service connection for schizophrenia, in October 1982 the Board caused the Veteran's claims and medical file to be reviewed by Irwin N. Perr, M.D., an independent medical expert who was a professor of psychiatry at Rutgers University Medical School.  Dr. Perr noted the Veteran's military service and post-military service medical history.  

Relevant to the current claim regarding PTSD, Dr. Perr observed that in April 1951 it was noted during service department hospitalization "that at no time was there actual psychotic thinking or behavior.  (The Veteran) was described as having 'rather mild depression and slight anxiety'."  Dr. Perr also noted that the Veteran was employed between 1954 to 1964 at one job.  

Dr. Perr also observed that during the Veteran's active service, he had an acute psychiatric episode of short duration with prime depressive symptoms and "symptomatic relief was prompt" so that by the time the Veteran returned to the United States symptoms were "quite minimal."  (Italics added). 

As to the question of a diagnosis, Dr. Perr noted:

"Retrospective diagnosis is handicapped by lack of information concerning the diagnostic system in use at the time and the limited information in the records available.  Nonetheless, the record would indicate a transient or situational reaction of limited duration and with rapid subsidence of symptoms.  The diagnosis under DSM I . . . could be depressive reaction, gross stress reaction, or adult situational reaction.  The staff at (the military medical center) had the most ample opportunity to observe and diagnose the condition and felt that the 


situation was an acute situational maladjustment with depressive features in an immature personality.  This assessment is not unreasonable.

In DSM II, . . . the condition would have fitted into the class of transient situational disturbances and be listed as an Adjustment Reaction of Adult Life.  Under DSM III . . ., the diagnosis would be Adjustment Disorder with Depressed Mood or Adjustment Disorder with Mixed Emotional Features (Depression and Anxiety).  In any event, regardless of the diagnostic label in use at the time, the general categorization of a situational reaction would seem appropriate."

(Italics added).  

Dr. Perr also noted that it was in 1966, (15 years after he was discharged from active duty), that the Veteran showed complaints or symptoms referable to a psychiatric disorder.  He stated that while it was possible that some of the symptoms in the late 1960's were premonitory symptoms of schizophrenia, "the records do not indicate any continuing psychiatric symptom complex from 1951."   

In May 1996 during the Veteran's attempt to reopen a claim of service connection for schizophrenia, the Veteran underwent a VA examination.  Examiners noted that the Veteran's medical records indicated he was then receiving medical care for undifferentiated type schizophrenia.  The Veteran's wife complained of the Veteran's hostility and verbal aggression, and that the Veteran complained of hearing voices and responding to others who were not present.  She also related that the Veteran was constantly complaining of being persecuted and being disliked by others.





On objective examination, the Veteran was noted to be "very hostile and with a very inappropriate behavior and affect."  The examiner noted that the Veteran had frequent auditory hallucinations.  The diagnosis was paranoid type schizophrenia, which was not related to his service-connected psoriasis.  

On VA examination conducted in November 1997, the diagnosis of a schizophrenic disorder, chronic with paranoid features was confirmed.  

The Veteran submitted a May 2002 psychiatric evaluation report prepared by Dr. Grau.  Apart from reiterating information conveyed in his May 1982 letter, Dr. Grau stated that all of the medical labels of record were "nothing more than PTSD."  However, Dr. Grau did not elaborate on the previous diagnoses of schizophrenia of record, nor comment on his own previous diagnosis of the disorder.    

The Veteran then underwent a VA mental disorders examination in May 2002, conducted by the same examiner who authored the November 1997 examination.  The examiner reported that she was unable to obtain from the Veteran clear information regarding his wife or family life.  However, she noted that the Veteran was being followed as an outpatient at the VA mental hygiene clinic.  

On mental status examination, the Veteran was "disorganized with looseness of associations;" and he was "very paranoid and distrustful."  The diagnosis was schizophrenic disorder, undifferentiated type, chronic."  

An October 2002 VA examiner, who had not examined the Veteran in May 2002,  reported that he had reviewed both the Veteran's claims folder and medical files.  The examiner noted that although the Veteran did not report any stressor, the record demonstrated such a "valid" stressor.  





The examiner diagnosed the Veteran with chronic undifferentiated schizophrenia.  He specifically concluded that based on the Veteran's records, evaluation, history and descriptions of his symptomatology and history on the records, that the diagnosis of schizophrenia conformed to DSM-IV criteria and that he did not fulfill the diagnostic criteria for PTSD.  The October 2002 VA examiner reviewed the Veteran's medical records and reiterated his findings in an August 2004 report.  

In January 2006 a VA fee basis physician stated that the Veteran's depressive neurosis diagnosis rendered shortly after service was "an acute bout of schizophrenia and the psychosis that (the Veteran then presently had) was first manifested in active duty and not 22 years after his discharge."  The physician did not relate the basis of his opinion.  

In an October 2006 decision, the Board denied service connection for PTSD.  The 
Veteran appealed this decision to the Court.  In a May 2008 Order, the Court granted the parties' Joint Motion which found that the October 2002 VA examination report was inadequate because, among other factors, the examiner had failed to explain findings as to why the DSM-IV criteria for a diagnosis of PTSD were not met.  

In May 2009, the Board remanded the Veteran's claim for an additional VA examination to determine whether or not the Veteran met the criteria for a clinical diagnosis of PTSD.  This examination was performed in September 2009.  Pursuant to the Board's May 2009 remand directives, the examiner was requested to provide a detailed rationale as to whether the Veteran's symptoms met each of the components of the diagnostic criteria for PTSD under DSM-IV.  

The September 2009 VA examiner reported that while the examination was conducted with the Veteran alone, the Veteran's son was also present.  The examination report indicates that the Veteran's son responded to the majority of the questions posed by the examiner.  


The Veteran's son related that his father had nightmares for several years in which his father would awaken shouting "the enemy is coming" - a event not previously mentioned anywhere in the record other than during this examination conducted during the Veteran's attempt to gain VA compensation.  

 The examiner reported that the Veteran had auditory hallucinations which were not persistent; that he displayed no eye contact and was "almost complete(ly) indifferent during examination; that he needed help to perform personal care; and that he had difficulty falling or staying asleep and difficulty concentrating.  

The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and instead had dementia, not otherwise specified.  The examiner also noted that the Veteran had been diagnosed with schizophrenia.

The examiner, however, failed to provide an explanation and discussion of the Veteran's confirmed service stressor.  In addition, the VA examiner observed that there was total occupational and social impairment due to PTSD signs and symptoms, but in direct contradiction to that assessment also concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The September 2009 VA examiner provided no discussion of her findings except for a notation that the Veteran's cognitive limitations overshadowed any other neuropsychiatric condition, including PTSD, which the Veteran might be exhibiting.  

In May 2010, the Board remanded the case because it found that the RO did not adequately comply with the terms of its May 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In its May 2010 remand directives, the Board directed that the September 2009 examiner review the claims files and provide clarification as to whether the Veteran had PTSD due to a confirmed stressor.  





Because the September 2009 VA examiner was no longer employed by VA's Compensation and Pension Services, the Veteran was examined by the same VA physician who had examined him in November 1997 and May 2002.  This examination was performed in August 2010.  

The Board finds the report of the August 2010 VA examiner sufficiently detailed, informed as to the relevant facts and history of this claim, well-reasoned and highly probative.  

Firstly, the August 2010 VA examiner specifically stated that she had completed an extensive and thorough review of the evidence in all of the claims files, to include the service treatment records, progress notes, hospital discharge summaries, private medical evidence and all of the VA examination reports beginning with the initial examination performed in April 1966.  

It cannot be doubted that the August 2010 VA examiner was not only aware of the data as reflected in the claims folder but was also personally aware of the Veteran's psychiatric history.  As noted above, the Veteran has been receiving VA psychiatric care for several decades, and the August 2010 examiner conducted prior examinations of the Veteran in 1997 and in 2002 and she was aware of the first VA examination in 1966 - facts substantiated by the present review of the claims folder.  The August 2010 VA examiner stated that according to the evidence reviewed, the Veteran did not meet the diagnostic criteria as mandated by the DSM-IV for a diagnosis of PTSD in several respects.  

In the Joint Motion for Remand of May 2008, the parties before the Court noted that a prior VA examination found while the Veteran was incoherent and could not verbalize any stressors, the VA examiner did not provide sufficient detail upon a review of the available evidence that was relevant to a diagnosis of PTSD.  Joint Motion, page 2.  



Significantly as it bears on the parties' agreement, the August 2010 VA examiner noted that while the Veteran was injured in combat, the Veteran "did not, in any of the psychiatric examinations performed, talk about incidents while in Korea in relation to his nervous condition.  This is why, despite the evidence, it is not considered a 'stressor' by DSM-IV criteria."    

Her observation is critical for several reasons.  While the examiner was clearly aware that the Veteran served in combat (as evidenced by her past examinations of the Veteran and the Board's specific instructions to be so advised), she also correctly noted that when medical professionals were tasked to specifically ascertain a diagnosis, the Veteran's combat experience was not mentioned.  As is noted above, the record contains several such specific examinations authored by competent medical professional which, in accord with the August 2010 VA examiner's observation, only show continued schizophrenic symptoms beginning several years after the Veteran was discharged from active duty.  

The examiner also noted that the diagnostic criteria for PTSD were not met, because the evidence did not show the Veteran persistently reexperienced the combat stressor.  The Board's review of the file shows that such an observation is factually correct.  Indeed, the first mention of such a reexperience was apparently a few months before the September 2009 VA examination, when the Veteran's son related that the Veteran had nightmares - also noted in her explanation of partial fulfillment of "criteria D" which involve "difficulty in falling or staying asleep."  

As is detailed above, the file is otherwise replete in both medical examinations and treatment notes where medical professionals indicated that the Veteran displayed paranoiac symptoms - not persistent reexperiences of his combat service.  As further noted by the August 2010 examiner, there is no information in the Veteran's medical history of persistent avoidance of stimuli associated with the stressor.  




The examiner also observed that diagnostic criteria for PTSD were not met because the psychiatric symptoms for which the Veteran had received treatment and was hospitalized for during service had resolved - another factor noted as early as 
October 1982 by Dr. Perr, an independent medical examiner and who was then, as professor of psychiatry at a university medical school, was a highly qualified expert.  

The examiner pointed to an April 1951 service treatment record, containing a diagnosis of "maladjustment, situational, acute producing depressive features in an immature personality," which was considered not to have any degree of incapacity on his service or civilian life.  

Turning to the post-service medical evidence, the VA examiner noted that the Veteran was initially diagnosed with anxiety reaction in 1969 and 1972 and that from 1973, he had only carried a diagnosis of schizophrenia.  The examiner stated that the Veteran's principal diagnosis was dementia.  

The August 2010 VA examiner concluded that the evidence all throughout the Veteran's record was that he had and had been treated for schizophrenia 
that was initially diagnosed over twenty years after service discharge, and around 2005, he subsequently developed dementia.  

After reviewing the record, the Board finds the August 2010 VA examiner's opinion to be of greater probative value than the other private and VA opinions of record.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  


The August 2010 report is probative medical evidence on the issue of whether the Veteran has met the criteria for a clinical diagnosis of PTSD because the VA examiner was "informed of the relevant facts" concerning the Veteran's claimed PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2010 VA examiner evaluated the Veteran for PTSD, and specifically ruled out such a diagnosis.  After providing a thorough background of the Veteran's mental and medical history, with specific reference to the DSM-IV criteria,  the examiner reasoned that the only psychiatric symptoms that the Veteran had received treatment and was hospitalized for during service had resolved.  The August 2010 VA examiner conclusion is consistent with the Veteran's well-documented psychiatric history.  

The Board has carefully considered Dr. Grau's report that the Veteran's in-service treatment for psychiatric symptoms "nothing more than PTSD."  However, Dr. Grau's opinion is not supported by any data with reference to the diagnostic criteria that are detailed in the August 2010 VA report.  Indeed, while Dr. Grau previously mentioned the Veteran's combat service in his May 1981 report, that opinion is confusing in the respect that he conflates, without explanation both a stress-related disorder and schizophrenia.     

As to the Veteran's contention, as well as that of his family, that he is currently diagnosed with PTSD as a result of his combat military service in Korea, such opinions are not medically competent.  To the extent that any such reports bear upon the question of whether he has PTSD, they have been investigated by VA and found without merit.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which service connection may be granted.  



The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claim, this 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veteran  s Affairs


